Funeral Expenses.—When the Question of Liability for Funeral Expenses is at issue in a suit to recover them, the probate court will not entertain a petition that involves an adjudication of the question.Funeral Expenses.—A Claim for Funeral Expenses must be Presented as other claims are, and if disallowed be sued upon in the ordinary way.Disputed Claims.—The Probate Court is not a Trial Court to Settle disputed claims.The opinion in this ease, and the opinions in the cases to follow, were destroyed in the great fire that visited San Francisco April 18-■20, 1906. The syllabi, fortunately, were preserved, and are here presented in full.